Citation Nr: 0510965	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-33 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic residuals of pneumonia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1957 to May 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO denied entitlement to 
service connection for a respiratory disability, to include 
chronic residuals of pneumonia.

In his substantive appeal (VA Form 9) received in November 
2003, the veteran requested a hearing before the Board.  
However, he withdrew this hearing request in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's VA outpatient records dated in April 2002 
indicated that he currently receives Social Security 
Administration (SSA) disability benefits.  Private 
examination reports prepared by Dr. B.L.S. in January 1988 
and September 1995 are addressed to the "Department of 
Social Services, Disability Evaluation Division."  However, 
the veteran has identified this physician as his treating 
physician, not one appointed to conduct a disability 
determination.  Therefore, it is unclear whether VA has 
obtained all medical evidence used in a disability 
determination by the SSA.  There is no indication in the 
claims file that VA has ever requested these medical records 
directly from SSA.  The U.S. Court of Appeals for Veterans 
Claims (Court) has ruled on the importance of VA obtaining 
all medical evidence used by SSA in its disability 
determinations.  Murincsak v. Derwinski, 2 Vet. App. 363, 
371-2 (1992).  On remand, these records should be requested.  
Any recent VA treatment records of the veteran should also be 
obtained.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Make arrangements to obtain copies of 
any determination made regarding the 
veteran's claim for SSA benefits, and all 
medical evidence reviewed in making this 
determination.  All responses and 
evidence provided should be associated 
with the claims file.

2.  Contact the VA outpatient clinic in 
Monterey, California and the VA Medical 
Center in Palo Alto, California and 
request copies of the veteran's inpatient 
and outpatient treatment dated from 
August 2003 to the present time.  All 
responses should be incorporated into the 
veteran's claims file.

3.  Thereafter, readjudicate the 
veteran's claim on appeal with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



